DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               IVAN GRIFFIN ,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1576

                           [December 12, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael Heisey, Judge; L.T. Case No.
472018CF000324A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.